Metcalf, J.
A husband is liable for his wife’s debts contracted before marriage; but he is liable only during the continuance of the marriage, unless judgment is recovered against them before the marriage is dissolved. Fitz. N. B. 120; 1 *81Wooddeson, 446; 2 Kent Com. (7th ed.) 126. Being thus liable by law, his promise to pay does not extend his liability, unless the promise is made on some new consideration, which must be shown. In the present case, the husband, after the wife’s decease, voluntarily incurred the liability to pay her debt, by submitting to a judgment against himself alone. He therefore stands on the same ground as one who pays another’s debt, or renders service to another, without his request, express or implied. Such payment or service is a voluntary courtesy, upon which no cause of action accrues, and which will not uphold an assumpsit.
It was suggested for the husband, in argument, that he, being tenant by the curtesy, rightfully paid the money for his own benefit, to relieve the land from the mortgage, and that he therefore (in the language of his counsel) “ is entitled to prove his claims, at least for so much as his life estate is not bound to pay, viz: the proportion which the reversion bears to his life estate.” But assuming that a tenant by the curtesy has the same right as a tenant in dower to redeem a mortgage, we are of opinion that he must do so in the same manner that she must; namely, by bill to redeem, and by paying his proportional share of the mortgage debt. He cannot make himself a creditor of the mortgagor by voluntarily paying the mortgage debt without the mortgagor’s request.
The claim made by the husband in this case must be disallowed. Claim disallowed.